First, allow me to express to you, Madam President, 
our congratulations on your election to the presidency 
of the General Assembly at this session. I should also 
like to convey to you the best wishes of the people and 
Government of Peru for a successful stewardship. We 
are ready to work with you for the benefit of the 
international community. 
 When the Government of President Alan García 
took office on 28 July it found a particularly serious 
social deficit in the country. More than 13 million 
Peruvians, half our population, live in poverty; 
5 million of them, or 20 per cent of our population, live 
in extreme poverty. Peru is therefore experiencing a 
 
 
21 06-53609 
 
situation of deep inequity for a medium-income 
country.  
 In order to tackle this reality, the new 
Government has placed major emphasis on responsible 
State action, designing an agenda of social inclusion 
based on promoting investment for job creation. That 
agenda requires that we learn to act with greater 
solidarity, on the basis of civic values, with due 
attention given to the most vulnerable groups, so that 
they may fully participate in drawing up public 
policies. Initial action is aimed at restoring confidence 
in our society as a factor crucial for promoting long-
term development and shared growth. In this respect, 
my Government is working with the social sectors to 
develop a culture of duty as one of the main pillars 
supporting Government policies and the relationship 
between society and the State. 
 The Government of Peru has made the fight 
against poverty a central priority of its Administration. 
It has also set the guidelines for its external action, in 
which it aims to join the other nations of the Latin 
American region in drawing up a development agenda 
to achieve growth with equity and social inclusion. In 
this context, we reaffirm our conviction of the need to 
promote Latin American integration. For this purpose 
we are working on strengthening the Andean 
Community and building the South American 
Community of Nations. 
 That is the goal that inspires us, because in order 
to express the common interests of our continent in a 
world such as today’s we must act together to better 
tackle the challenges of globalization. A Latin America 
with a united voice will be better placed to tackle its 
common problems, such as the marginalization of wide 
sectors of the population, internal imbalances and 
social divisions. A more united Latin America can also 
better project the values of democracy and pluralism 
that characterize it today. In this framework, tolerance 
and respect for differences will make it possible to 
strengthen projects of common interest offering all our 
citizens true opportunities for development and well-
being. 
 One of the challenges that our continent, and in 
particular the Andean region, must face decisively is 
the fight against drug trafficking. Peru reaffirms its 
firm position of combating forcefully and 
comprehensively the illicit trafficking of drugs, 
emphasizing the principles of multilateralism and 
shared responsibility. To that end, we have been 
carrying out a careful evaluation of the current state of 
cooperation in the fight against illegal drug trafficking. 
Following the principle of shared responsibility, Peru 
has expressed an interest in holding an anti-drug 
summit, so that in the Andean area we can give new 
impetus to the dialogue on cooperation and agree with 
the United States and the European Union on a single 
consensus strategy, which would be mutually 
beneficial for the Andean producer countries and the 
large consumer markets. 
 Another universal scourge that the international 
community must fight unrelentingly is terrorism. Peru 
reiterates that terrorism, whatever its form or 
manifestation, or its motivation, is unacceptable and 
accordingly must be condemned and fought. States 
must show an unequivocal attitude towards terrorism. 
Peru therefore supports the efforts being made in the 
United Nations to fight terrorism. Among them, we 
note the approval of the Global Counter-Terrorism 
Strategy. We reaffirm our conviction that this struggle 
can and must be carried out with respect for human 
rights and fundamental freedoms. 
 In the Millennium Declaration we set ourselves 
the target of attaining by 2015 various goals in the 
fight against poverty and in the partnership for 
development, goals which summarize the challenges 
that countries such as Peru must tackle and overcome 
and the cooperation that developed countries must give 
in assisting development, trade and financing. 
However, at the 2005 World Summit we noted that 
progress in compliance with the Millennium 
Development Goals is somewhat modest, and some 
goals seem unattainable.  
 In order to comply with the Millennium 
Development Goals, the Government of Peru has taken 
immediate action, including, first, reform of the State 
and the political system to give it more austerity, 
through decentralization, administrative simplification 
and moral initiatives; secondly, job creation through 
investment and the opportunities that the State must 
promote; thirdly, restoration of labour and social rights 
in order to have a more modern and just society; 
fourthly, policies in favour of women, youth and 
children; and, fifthly, civic security to give the 
population tranquillity and confidence. None of that 
will be enough if the markets of developed countries 
remain closed to our products through restrictions. In 
  
 
06-53609 22 
 
this context, we call for the prompt resumption of the 
Doha Round talks in a spirit of compromise. 
 My Government’s social policy initiatives will 
make possible a broader exercise of human rights. I 
refer in particular to economic, social and cultural 
rights, where shortcomings are evident, and to paying 
particular attention to the most vulnerable groups.  
 In this respect, during the current session we will 
be called upon to consider and possibly adopt three 
important international instruments on promoting and 
protecting human rights. The first two are the draft 
declaration on the rights of indigenous peoples and the 
draft international convention on the rights of persons 
with disabilities. Peru urges every Member State to 
consider adopting these two instruments, which would 
give greater protection to millions of people who today 
are victims of marginalization. The third instrument is 
the draft convention on forced disappearance, which 
will make it possible to more effectively combat that 
reprehensible practice. 
 We are aware of the importance of 
multilateralism as the ideal context for low- and 
medium-income countries to take part in the 
international arena, as well as helping to find solutions 
to the challenges that the globalized world must face. 
These challenges result from the current characteristics 
of the international system, in which two opposing 
processes coexist. Thus, while the world integrates 
globally it is becoming more fragmented because of an 
increase in social inequality, the proliferation of civil 
conflicts and the disintegration of States, so-called 
ethnic cleansing, massive violations of human rights, 
the trafficking of people and arms, environmental 
degradation, terrorism and international organized 
crime.  
 These contradictory trends between globalization 
and fragmentation often call into question both the 
ability of States to govern and international stability, 
the major challenges that the international community, 
and in particular the Security Council, must face. 
Therefore, we need a comprehensive and strategic 
vision to make it possible to deal with problems 
affecting international peace and security. It is not only 
military aspects that cause crises. There are also 
structural factors, such as poverty, social exclusion and 
environmental degradation, which are the triggers of 
national and international instability. 
 If the Council does not take this reality into 
account it will be very difficult to prevent or resolve 
conflicts in a sustainable way, because it will mean 
putting to one side the most important variables. We 
therefore acknowledge the need to make the 
multilateral system more flexible, comprehensive and 
effective, in order to tackle the global challenges and 
threats. But, at the same time, the Security Council’s 
actions must be based on legitimacy, which accords the 
strictest respect for the values, purposes and principles 
of the Charter and international law. With this 
conviction, Peru is taking part in the Security Council 
in a coherent way and with a constructive spirit. 
 Given this premise, it is crucial to strengthen the 
disarmament and non-proliferation regimes and to find 
a peaceful solution to disputes. We supported the 
peacekeeping interventions authorized by the Security 
Council, and we will continue those efforts to ensure a 
renewed collective security system supported and 
respected by all Member States, in order to tackle 
threats to international peace and security. It is in this 
context that we see Peru’s participation in 
peacekeeping operations in Haiti, Sudan, the 
Democratic Republic of the Congo, Eritrea, Ethiopia, 
Liberia, Côte d’Ivoire, Burundi and Cyprus. This 
involves very sensitive matters and arduous 
responsibilities, but we assume them as a natural 
corollary to the commitment to international peace and 
security that we made when signing the Charter. We 
affirm our confidence that the Peacebuilding 
Commission will achieve the objective of supporting 
the reconstruction of countries emerging from conflict.  
 At the same time, we believe that we must step 
up our prevention efforts at the regional and 
subregional levels, which is why Peru promotes 
cooperative security through mechanisms to strengthen 
peace and security structures, whose development 
includes the need to prevent arms races between 
neighbouring countries. 
 Peru supports reform of the Security Council to 
make it more effective, transparent and representative. 
In this process, we favour increasing the number of 
members through dialogue and consensus, as part of a 
comprehensive process of United Nations reform, in 
which we have already seen some progress. The road 
ahead must be tackled with greater responsibility and 
in a spirit of dialogue and openness. 
 
 
23 06-53609 
 
 I wanted to share these concerns and ideas in 
order to reaffirm that Peru, on the basis of its own 
economic and social reality and its regional outreach, 
as well as its profound multilateral vocation, wishes to 
continue to contribute constructively to security, 
development and respect for human rights in the world. 
We are convinced that the United Nations system can, 
with the help of all, strengthen its central role of 
promoting social progress and raising the standard of 
living within the broadest concept of freedom, as 
stipulated in the Preamble to the Charter. 